       Case 3:17-cv-08004-SPL Document 144 Filed 01/24/19 Page 1 of 3



 1 Alexis DeLaCruz (SBN 031273)                      Bradley S. Phillips (pro hac vice)
   adelacruz@nativedisabilitylaw.org                 Brad.Phillips@mto.com
 2 NATIVE AMERICAN DISABILITY                        Bryan H. Heckenlively (pro hac vice)
   LAW CENTER                                        bryan.heckenlively@mto.com
 3 905 W. Apache St.                                 Emily Curran-Huberty (pro hac vice)
   Farmington, NM 87401                              Emily.Curran-Huberty@mto.com
 4 Telephone: 505.566.5880                           MUNGER, TOLLES & OLSON LLP
   Mark Rosenbaum (pro hac vice)                     350 South Grand Avenue, 50th Floor
 5 mrosenbaum@publiccounsel.org                      Los Angeles, CA 90071
   Kathryn Eidmann (pro hac vice)                    Telephone: 213.683.9100
 6 keidmann@publiccounsel.org
   Anne Hudson-Price (pro hac vice)                  Judith M. Dworkin (SBN 010849)
 7 aprice@publiccounsel.org                          Judith.Dworkin@SacksTierney.com
   PUBLIC COUNSEL                                    David C. Tierney (SBN 002385)
 8 610 South Ardmore Avenue                          David.Tierney@SacksTierney.com
   Los Angeles, CA 90005                             Sacks Tierney P.A.
 9 Telephone: 213.385.2977                           4250 N. Drinkwater Blvd., 4th Floor
                                                     Scottsdale, AZ 85251-3693
10 Maria Martinez-Sánchez (pro hac vice)             Telephone: 480.425.2600
   mmartinez@aclu-nm.org                             Tara C. Ford (pro hac vice)
11 AMERICAN CIVIL LIBERTIES UNION
   of NEW MEXICO                                     taraford@law.stanford.edu
12 1410 Coal Avenue SW                               Stanford Law School
   Albuquerque, NM 87104                             MILLS LEGAL CLINIC
13 Telephone: 505.266.5915                           Youth and Education Law Project
                                                     559 Nathan Abbott Way
14                                                   Stanford, CA 94305-8610
                                                     Telephone: 650.725.8581
15 Attorneys for Plaintiffs
16
17
18                      IN THE UNITED STATES DISTRICT COURT

19                            FOR THE DISTRICT OF ARIZONA

20 Stephen C., a minor, by Frank C., guardian ad       No. 3:17-cv-08004-SPL
   litem, et al.,
21                                                     PLAINTIFFS’ REQUEST FOR
                          Plaintiffs,                  REINSTATEMENT
22
          v.
23
   Bureau of Indian Education, et al.,
24                        Defendants.
25
26         Pursuant to the Court’s Order of January 23, 2019 denying the parties’ request to
27 stay (ECF No. 143), Plaintiffs hereby respectfully request that this case be reinstated to the
28


                              PLAINTIFFS’ REQUEST FOR REINSTATEMENT
       Case 3:17-cv-08004-SPL Document 144 Filed 01/24/19 Page 2 of 3



1 Court’s trial calendar. Plaintiffs will proceed according to the schedule set forth in the
2 Court’s January 23, 2019 Order.
3
4 RESPECTFULLY SUBMITTED this 24th day of January, 2019.
5
     BY PLAINTIFFS:
6
7 By: s/Emily Curran-Huberty w/permission
     Emily Curran-Huberty
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
                             PLAINTIFFS’ REQUEST FOR REINSTATEMENT
      Case 3:17-cv-08004-SPL Document 144 Filed 01/24/19 Page 3 of 3



1                               CERTIFICATE OF SERVICE
2         I hereby certify that on January 24, 2019, I electronically transmitted the foregoing
3 document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
4 Notice of Electronic Filing to the CM/ECF registrants for this matter.
5
6
7 s/ Aileen Beltran
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -3-
                            PLAINTIFFS’ REQUEST FOR REINSTATEMENT
